In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00193-CR



        RACHEL ELAINE BRADLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 42,434-B




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Rachel Elaine Bradley has filed a motion stating that she wishes to dismiss her appeal,

signed by herself and her counsel. Her motion is granted. See TEX. R. APP. P 42.2(a).

       We dismiss the appeal.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       November 25, 2013
Date Decided:         November 26, 2013

Do Not Publish




                                               2